Title: To George Washington from Daniel Carroll, 5 December 1781
From: Carroll, Daniel
To: Washington, George


                        
                            Sir,
                            Philadelphia Decr 5th 1781
                        
                        The Committee have instructed me to submit to Yr Excellencys consideration, the enclosd propositions relative
                            to the army, on which they desire to confer with you in the Committee room of Congress, at half hour after ten oClock to
                            morrow morning if convenient. I have the Honor to be with great respect, & esteem, Yr Excellencys most Obt
                            & very hble Servt
                        
                            Danl Carroll

                        
                    